DETAILED ACTION
This communication is responsive to the application and amended claim set filed June 22, 2020.  Claims 27-46 are currently pending.
Claims 27-46 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 15/326,922 (now US 10,703,857), filed January 17, 2017.  The ‘922 application was the national stage entry of PCT/GB2015/052097, filed July 20, 2015, which claimed priority to GB 1412824.3, filed July 18, 2014.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed the parent application.  

Initial Comments
Applicant is advised that should claim 35 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  (See MPEP § 706.03(k).)

Claim Objections
Claims 27 and 30 are objected to because of the following informalities:  
Regarding claims 27 and 30, no closing parenthesis is required at the end of the Markush group defining X and X1, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30-33 and 45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 30, the definition of L is indefinite because the group members are recited in improper Markush format.  In each instance (defining the ligand, the optional heteroatoms, and the optional substituents), the Markush group ends with “or” instead of the required “and”.  As a result, it is unclear whether Applicant intends a closed Markush group or an open, undefined group.
Claims 31-33 depend from claim 30 and do not correct the deficiencies of claim 30.  Thus, they are also indefinite.

Regarding claim 31, the definitions of X1 and L are indefinite because the group members are recited in improper Markush format.  In each instance (defining X1, the ligand of L, the optional heteroatoms of L, and the optional substituents of L), the Markush group ends with “or” instead of the required “and”.  As a result, it is unclear whether Applicant intends a closed Markush group or an open, undefined group.

Regarding claim 45, the “use” format of the claim renders the claim indefinite because it does not recite a step of how the use is practiced.  (See MPEP 2173.05(q) (“Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) ….  For example, a claim which read: ‘[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  (Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).)”.)
MPEP 2173.05(q) recommends an additional rejection in the alternative under 35 USC 101.  That rejection is set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 45 is rejected under 35 U.S.C. 101.
Claim 45 is rejected under 35 USC 101 because it does not recite a step of how the use is practiced.  (See MPEP 2173.05(q) (“In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: ‘The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.’  In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim 35 U.S.C. 101: ‘The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.’”).)
MPEP 2173.05(q) recommends an additional rejection in the alternative under 35 USC 112.  That rejection is set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15-20 of U.S. Patent No. 10,703,857. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claims 27-36, both the present claims and claims 1-6 of the ‘857 patent recite patentably indistinct nanoparticle compositions comprising conjugated π-monomers and a crosslinker Z1-Y1.  The amount of crosslinker recited in the present claims encompasses the amount recited in claims 1-6 of the ‘857 patent.  Both claim sets also define the conjugated monomers as comprising a fluorene-based monomer and a second conjugated monomer, as well as the structure of the crosslinker.

Regarding claims 37-44 and 46, both the present claims and claims 15-20 of the ‘857 patent recite patentably indistinct methods of producing the nanoparticle composition of claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763